NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL MANRIQUEZ,                               No.    21-15403

                Plaintiff-Appellee,             D.C. No. 4:16-cv-01320-HSG

 v.
                                                MEMORANDUM*
J. VANGILDER; J. VASQUEZ,

                Defendants-Appellants,

and

S. CUPP; J. CUSKE; K. OHLAND; D.
MELTON,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                       Argued and Submitted March 8, 2022
                            San Francisco, California

Before: WALLACE, S.R. THOMAS, and McKEOWN, Circuit Judges.

      Defendants-Appellants Justin Vangilder and Juan Vasquez appeal from the

district court’s order awarding Plaintiff-Appellee Daniel Manriquez $259,237.50 in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
attorneys’ fees under California Code of Civil Procedure § 1021.5. We have

jurisdiction under 28 U.S.C. § 1291. “We review an award of attorney’s fees for an

abuse of discretion.” Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1118 (9th Cir. 2000).

For the following reasons, we affirm.

      First, the district court did not abuse its discretion in awarding Manriquez

attorneys’ fees under § 1021.5. Applying § 1021.5, the district court determined that

the statutory standard is satisfied and held that “(a) a significant benefit . . . has been

conferred on the general public or a large class of persons; (b) the necessity and

financial burden of private enforcement . . . are such as to make the award

appropriate; and (c) such fees should not in the interest of justice be paid out of the

recovery, if any.” Cal. Civ. Proc. Code § 1021.5. Because “the district court applied

the proper legal principles,” we focus on whether the district court clearly erred in

any factual determinations underlying the award of attorneys’ fees. Ferland v.

Conrad Credit Corp., 244 F.3d 1145, 1148 (9th Cir. 2001).

      Here, the district court did not clearly err in its analysis. Weighing “the

significance of the benefit, as well as the size of the class receiving benefit, from a

realistic assessment, in light of all the pertinent circumstances, of the gains which

have resulted in a particular case,” Woodland Hills Residents Ass’n, Inc. v. City

Council, 593 P.2d 200, 212 (Cal. 1979), the district court held that the case confers

a significant benefit to the general public because “Plaintiffs’ verdicts have larger


                                            2
implications beyond Plaintiffs’ individual cases.” To be sure, the primary effect of

Manriquez’s $2,500 judgment is arguably an enforcement of his personal interests

against two correctional officers for an isolated incident, as there was no injunction

or statewide policy changes. But we hold that the district court did not clearly err in

its determination that Manriquez’s verdict has “larger implications” beyond his

individual case. The district court explicitly took into consideration the fact that

indirect exposure to chemical agents is not uncommon among inmates and that

Defendants’ own witnesses testified at trial about the frequency with which chemical

agents are used in prison facilities. Moreover, the district court highlighted that there

are approximately 95,000 men and women incarcerated in California, including

approximately 1,900 inmates in Pelican Bay, where Manriquez was in custody.

      The second part of § 1021.5 is satisfied “when the cost of the claimant’s legal

victory transcends his personal interest, that is, when the necessity for pursuing the

lawsuit placed a burden on the plaintiff out of proportion to his individual stake in

the matter.” Woodland Hills, 593 P.2d at 213 (internal quotation marks omitted).

We agree with the district court’s conclusion that this part is readily satisfied. In the

end, Manriquez was awarded a total of $2,500 while his counsel requested a total of

$467,425 in attorneys’ fees for over 1,100 hours of work. Had counsel not agreed

to represent Manriquez on contingency, the value of the recovery for Manriquez’s

pain and panic would not have justified the costs in litigating this case. For the same


                                           3
reason—comparing the modest sum of the total damages to the attorneys’ fee

requested—we agree with the district court that the interests of justice require the

fees to not be paid out of Plaintiffs’ recovery. Because the district court did not err

in determining that the requirements under § 1021.5 are satisfied, we affirm its

decision to award attorneys’ fees. See Vasquez v. State, 195 P.3d 1049, 1053–54

(Cal. 2008) (holding that “within the statutory parameters[,] courts retain

considerable discretion” and that a reviewing court will generally “uphold the trial

court’s decision to award attorney fees under section 1021.5, unless the court has

abused its discretion”).

      Second, the district court did not abuse its discretion in determining the

amount of attorneys’ fees awarded. After concluding that Manriquez is eligible for

attorneys’ fees under § 1021.5, the district court determined that some reduction in

the requested fee by counsel was appropriate. Although there is no dispute that the

fees, hours, and expenses requested are accurately calculated and reasonable under

California’s lodestar method, the district court reduced the award from the requested

amount of $467,425 to $259,237.50 by using the hourly rate limited under the Prison

Litigation Reform Act (PLRA). See 42 U.S.C. § 1997e(d)(3); see also 18 U.S.C.

§ 3006A. Even with the reduced award, Defendants argue that the amount awarded

is improper because (1) the amount is nearly 84 times the limit under the PLRA and

the district court failed to apportion the work between the state law claims and


                                          4
federal law claims and (2) the award is improper as a matter of California law

because of Manriquez’s limited success.

      At the outset, the PLRA cannot be used as a basis to limit the attorneys’ fees

granted under California Code of Civil Procedure § 1021.5. In this case, Manriquez

prevailed on both his state law negligence claim as well as his Eighth Amendment

claim against Defendants. The state law claim thus served as an independent basis

for awarding attorneys’ fees, the amount of which is not governed or limited by the

PLRA. See Rodriguez v. County of Los Angeles, 891 F.3d 776, 808 (9th Cir. 2018).

Moreover, the district court is not required to apportion the work between

Manriquez’s Eighth Amendment claim and his negligence claim because his claims

are intertwined and based on the same common core of facts. The Supreme Court

has held that while some “civil rights cases will present only a single claim,” other

cases “will involve a common core of facts or will be based on related legal theories

[so that] [m]uch of counsel’s time will be devoted generally to the litigation as a

whole, making it difficult to divide the hours expended on a claim-by-claim basis.”

Hensley v. Eckerhart, 461 U.S. 424, 435 (1983). “Such a lawsuit cannot be viewed

as a series of discrete claims. Instead the district court should focus on the

significance of the overall relief obtained by the plaintiff in relation to the hours

reasonably expended on the litigation.” Id. The district court explained that

“[d]ifferentiating time spent between the state and federal law claims is particularly


                                          5
difficult here, where Defendants were found liable for both state and federal claims

based on the same facts.” In light of the deferential standard of review as well as the

common core of facts, the district court did not abuse its discretion in declining to

apportion the fees on a claim-by-claim basis.

      Finally, the amount of attorneys’ fees awarded was not improper as a matter

of California law due to Manriquez’s limited success. Under federal law, “the extent

of a plaintiff’s success is a crucial factor in determining the proper amount of an

award of attorney’s fees under 42 U.S.C. § 1988.” Hensley, 461 U.S. at 440. Thus,

“where the plaintiff achieved only limited success, the district court should award

only that amount of fees that is reasonable in relation to the results obtained.” Id.

“On this point, California law is consistent with federal law.” Chavez v. City of Los

Angeles, 224 P.3d 41, 54 (Cal. 2010). Defendants argue that because of Manriquez’s

limited success at trial, the attorneys’ fees awarded were “unreasonable.” We

disagree. Although Manriquez did not prevail on all of his claims against all

defendants, he clearly prevailed on most of his claims against Defendants Vangilder

and Vasquez. Moreover, the Supreme Court has cautioned that “limited success”

should only be analyzed on a claim-by-claim basis when the claims are distinct. See

Hensley, 461 U.S. at 440 (“Where the plaintiff has failed to prevail on a claim that

is distinct in all respects from his successful claims, the hours spent on the

unsuccessful claim should be excluded in considering the amount of a reasonable


                                          6
fee.”). The Court made clear that “[w]here a lawsuit consists of related claims, a

plaintiff who has won substantial relief should not have his attorney’s fee reduced

simply because the district court did not adopt each contention raised.” Id. Indeed,

the California Supreme Court has also acknowledged that generally “fees are not

reduced when a plaintiff prevails on only one of several factually related and closely

intertwined claims.” Chavez, 224 P.3d at 54. As mentioned previously, this case

involves closely related claims that are based on the same core of facts. Thus, we

hold that the $259,237.50 award is not unreasonable and the district court “met its

obligation ‘to articulate . . . the reasons for its findings regarding the propriety of the

hours claimed or for any adjustments it makes.’” Ferland, 244 F.3d at 1148

(alteration in original) (quoting Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th

Cir.1992)).

       AFFIRMED.




                                            7